DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation range from 500 sccm to 100000 sccm, and the claim also recites 4000 sccm to 10000 sccm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 10 W to 10000 W, preferably from 300 W to 1000 W, more preferably from 300 W to 500 W or from 1000 W to 10000W, more preferably from 2000 W to 10000W, and the claim also recites 3000W to 10000W which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 1 second to 8 seconds, and the claim also recites 4 seconds to 8 seconds which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 300W to 1000W, and the claim also recites preferably from 300W to 500W which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 1000W to 10000W, preferably from 2000W to 10000W and the claim also recites more preferably form 3000W to 10000W which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba [US 4909914] in view of Sakuragi [EP0851040].
	Claim 1: Chiba teaches a system comprising introducing a plasma species via a plasma in-feed line into a reaction chamber for a deposition target in a substrate processing apparatus [Fig. 5a-b; col 8, ln 60-68], wherein the plasma in-feed line goes via a plasma formation section [Fig. 7]. However, Chiba does not appear to teach speeding up velocity of plasma species within the plasma in-feed line by constriction downstream of the plasma formation section. Sakuragi is provided.
	Sakuragi teaches a plasma system with a converging nozzle which ejects at flow velocity higher than sound velocity so as to reach the object or target in a short amount of time [abstract; Fig. 3]. It would have been obvious to one of ordinary skill in the art to speed up the plasma velocity by a constriction as taught by Sakuragi so as to eject at a faster rate to the substrate.
	Claim 2: although not explicitly, Chiba would appear to illustrate the constriction cross section flow area is reduced by at least 8% [Fig. 1].
	Claim 3: although the prior art does not explicitly teach the flow rate is within the claimed range, it would have been obvious to one of ordinary skill in the art to optimize the gas flow rate to within the claimed range as a workable parameter, since Sakuragi teaches flow rate of the gas affects the ejection results [col 4, ln 10-15].
	Claim 4: although the prior art does not appear to teach the claimed power range, it would have been obvious to one of ordinary skill in the art to optimize the plasma power to within the claimed range as a workable parameter, since Sakuragi teaches power also affects surface treatment [col 2, ln 43-51].
	Claim 5: although the prior art does not appear to teach the claimed time duration range, it would have been obvious to one of ordinary skill in the art to optimize the time duration to within the claimed range as a workable parameter, since Sakuragi teaches the time duration should be short so that the plasma exposure to the substrate is steady [col 7, ln 30-40].
	Claim 10: Chiba teaches the constriction can be a converging-diverging nozzle [Fig. 3].

Claim(s) 6-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Sakuragi as applied to claim 1 above, and further in view of Eidelman [US 20030175442].
	Teaching of the prior art is aforementioned, but does not appear to teach a purge period of non-plasma precursor within the claimed range. Eidelman is provided.
Claim 6: Eidelman teaches a pulse of nitrogen typically is used to purge the barrel (nozzle) [0005]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide a pulse of purging with non-plasma precursor since Eidelman teaches this is a common practice for plasma treatment and deposition using a nozzle [0005]. However, the prior art does not appear to teach the claimed purge time range, however, it would have been obvious to one of ordinary skill in the art to optimize or minimize a purge time in the claimed range through routine experimentation so as to reduce down time from the processing operation.
Claim 7-9: teachings of Eidelman is further applied hereto, and although the prior art does not explicitly teach the flow rate is within the claimed range, it would have been obvious to one of ordinary skill in the art to optimize the gas flow rate to within the claimed range as a workable parameter, since Sakuragi teaches flow rate of the gas affects the ejection results [col 4, ln 10-15]. Similarly, although the prior art does not appear to teach the claimed power range, it would have been obvious to one of ordinary skill in the art to optimize the plasma power to within the claimed range as a workable parameter, since Sakuragi teaches power also affects surface treatment [col 2, ln 43-51]. Likewise, although the prior art does not appear to teach the claimed time duration range, it would have been obvious to one of ordinary skill in the art to optimize the time duration to within the claimed range as a workable parameter, since Sakuragi teaches the time duration should be short so that the plasma exposure to the substrate is steady [col 7, ln 30-40].
Claim 16-17: Eidelman teaches a constriction with a straight cylindrical channel and is tubular form [Fig. 1a; 0005; 0030]. It would have been obvious to one of ordinary skill in the art to a straight cylindrical channel that is tubular since Eidelman teaches this is another operable version of a converging and/or converging-diverging nozzle for plasma ejection.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 16-17 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of copending Application No. 17621805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of copending application or alternatively the claims of copending application anticipates the claim in the instant application
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 2-5 and 10 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of copending Application No. 17621805 in view of Chiba and Sakuragi. Previous teachings of Chiba and Sakuragi is aforementioned thereto.
This is a provisional obviousness-type double patenting rejection.
Claim 6-9, 16-17 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of copending Application No. 17621805 in view of Chiba and Sakuragi and further in view of Eidelman. Previous teachings of Eidelman is aforementioned thereto.
This is a provisional obviousness-type double patenting rejection.

Conclusion
Claims 1-10, 16-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715